UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6330



CLYDE BLANKENSHIP,

                                              Plaintiff - Appellant,

          versus


ROGER HUTCHINGS; DAVID T. FLAHERTY; THE CALD-
WELL COUNTY BOARD OF COMMISSIONERS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Graham C. Mullen, District
Judge. (CA-96-167-5-MU)


Submitted:   July 22, 1998                 Decided:   August 6, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clyde Blankenship, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clyde Blankenship appeals the district court’s order dismiss-

ing his 42 U.S.C.A. § 1983 (West 1994 & Supp. 1998) complaint for

failure to exhaust administrative remedies. The district court

properly required exhaustion of administrative remedies under 42

U.S.C.A. § 1997e(a) (West Supp. 1998). Because Blankenship did not

demonstrate to the district court that he had exhausted admin-

istrative remedies or that such remedies were not available, the

court’s dismissal of the action was not an abuse of discretion. We

note that dismissal with prejudice was appropriate in this case

because the claims Blankenship seeks to assert are barred by the

applicable limitations period. See N.C. Gen. Stat. § 1-52(5) (Supp.

1997); Wilson v. Garcia, 471 U.S. 261, 266-68 (1985). Accordingly,

we affirm on the reasoning of the district court. See Blankenship

v. Hutchings, No. CA-96-167-5-MU (W.D. N.C. Jan. 21, 1998). We deny

Appellant’s motion for appointment of counsel. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2